Exhibit 10.1

Execution Version

MSD Credit Opportunity Master Fund, L.P.

c/o MSD Partners, L.P.

645 Fifth Avenue, 21st Floor

New York, NY 10022

Independence Contract Drilling, Inc.

20475 State Highway 249, Suite 300

Houston, TX 77070

Attn: Philip A. Choyce, Chief Financial Officer

Sidewinder Drilling LLC

20475 State Highway 249, Suite 300

Houston, TX 77070

Attn: J. Anthony Gallegos, Jr., Chief Executive Officer

June 4, 2020

Gentlemen:

Reference is made to (i) that Agreement and Plan of Merger (the “Agreement”),
dated as of July 18, 2018 (the “Execution Date”), by and among Independence
Contract Drilling, Inc., a Delaware corporation (the “Parent”), Patriot Saratoga
Merger Sub LLC, a Delaware limited liability company and a direct wholly-owned
subsidiary of the Parent (“Merger Sub”), Sidewinder Drilling LLC, a Delaware
limited liability company (the “Company”), and MSD Credit Opportunity Master
Fund, L.P., a Delaware limited partnership, in its capacity as representative of
the Members (the “Members’ Representative”) and (ii) that Contribution, Exchange
and Restructuring Agreement, dated as of July 18, 2018, by and among (a) the
Company, (b) the all of the holders of Series A Common Units of the Company, in
their capacities as holders of such, as set forth in Schedule A thereto, (c) all
of the holders of Floating Rate Secured Notes due February 15, 2020 of the
Company, in their capacities as holders of such, pursuant to the First Lien Note
Purchase Agreement, dated as of February 15, 2017, by and among the Company and
the purchasers party thereto as set forth in Schedule B thereto, (d) all of the
holders of the Amended and Restated Secured Notes due February 15, 2020 of the
Company, in their capacities as holders of such, pursuant to the Amended and
Restated Second Lien Note Purchase Agreement, dated as of February 15, 2017, by
and among the Company and purchasers party thereto, as set forth in Schedule B
thereto, and (e) MSD Credit Opportunity Master Fund, L.P., a Delaware limited
partnership, in its capacity as representative of the Unitholders and
Noteholders (the “Representative”, and together with the Unitholders, the
“Members”) (the “Note Conversion Agreement”). Defined terms used below not
otherwise defined herein shall have the meanings ascribed thereto as set forth
in the Agreement or the Note Conversion Agreement, as applicable.

WHEREAS, in connection with the Company’s entry into the Agreement and the
transactions contemplated thereby, the parties to the Note Conversion Agreement
restructured the Company’s capital structure upon the terms and conditions set
forth therein, upon the Merger Closing; and



--------------------------------------------------------------------------------

WHEREAS, Section 3.1(b) of the Agreement provides that, among other things, at
the Effective Time, by virtue of the Merger, each holder of outstanding Series A
Common Units of the Company (the “Series A Company Units”) immediately prior to
the Effective Time shall have its Series A Company Units converted into the
right to receive (without interest) such Member’s share of any Mechanical Rig
Net Proceeds, payable in accordance with the Note Conversion Agreement to the
extent such proceeds have not either been used to repay Company Indebtedness or
been paid as a dividend to the Members prior to Closing; and

WHEREAS, Section 7.22 of the Agreement provides that from and after the Closing,
Parent shall, and shall cause the Company to, use commercially reasonable best
efforts to sell the Mechanical Rigs on terms and price satisfactory to the
Members’ Representative (which commercially reasonable best efforts will
include, as applicable, receiving solicitations of interest from third parties
to acquire Mechanical Rigs, liquidating Mechanical Rigs and engaging a third
party broker, selected by the Members’ Representative, to market any Mechanical
Rigs) to one or more third parties in one or more transactions (including at the
direction of the Members’ Representative to any third party and at any value)
until the earlier of (a) such time as all of the Mechanical Rigs have been sold
and (b) the date occurs 18 months following the Closing Date (the “Specified
Date”), and that on or prior to the date 30 days after (x) such time as all of
the Mechanical Rigs have been sold or (y) 30 days after the Specified Date,
Parent shall pay the amount of such Mechanical Rig Net Proceeds to the Members’
Representative by wire transfer of immediately available funds to an account
designated by the Members’ Representative in writing, for further distribution
by the Members’ Representative to the applicable Members in accordance with
Section 4.03(b) of the Note Conversion Agreement; and

WHEREAS, Section 5.15 of the Note Conversion Agreement expressly grants the
Representative, among other things, the full power and authority: (i) to execute
and deliver such amendments, modifications, waivers and consents in connection
with the Note Conversion Agreement and the consummation of the transactions
contemplated thereby as the Representative, in its reasonable discretion, may
deem necessary or desirable to give effect to the intentions of the Note
Conversion Agreement; and (ii) as the Representative of the Unitholders and
Noteholders, to enforce and protect the rights and interests of the Unitholders
and Noteholders and to enforce and protect the rights and interests of the
Representative arising out of or under or in any manner relating to the Note
Conversion Agreement, including in connection with the receipt of any Mechanical
Rigs Net Proceeds pursuant to Section 4.03 of the Note Conversion Agreement; and

WHEREAS, (i) pursuant to Section 5.15(b) of the Note Conversion Agreement, the
Company and its respective affiliates are entitled to rely exclusively and
conclusively upon the communications, actions and omissions of the
Representative relating to the Note Conversion Agreement, as the communications,
actions and omissions of the Unitholders and Noteholders, and (ii) pursuant to
Section 13.1 of the Agreement, the Parent, the Company, the Surviving Company
and their respective Affiliates are entitled to rely exclusively and
conclusively upon the communications, actions and omissions of the Members’
Representative relating to the Agreement, as the communications, actions and
omissions of the Members; and



--------------------------------------------------------------------------------

WHEREAS, it would be materially detrimental to Parent to pay the Mechanical Rig
Net Proceeds at this time; and

WHEREAS, the Representative (in its capacity as the Members’ Representative
under the Agreement and the Representative under the Note Conversion Agreement),
Parent and the Company each hereby agree to defer payment of the Mechanical Rig
Net Proceeds as set forth below in this letter agreement.

For good and valuable consideration, the receipt of which is hereby
acknowledged, the parties to this letter agreement hereby agree as follows:

 

  1.

Each of the parties to this letter agreement hereby agrees that the last two
sentences of Section 7.22 of the Agreement are hereby amended and restated to
read as follows:

“On the earlier of (i) June 30, 2022 and (ii) a Change of Control Transaction
(the “Payment Date”), Parent shall pay to Member’s Representative by wire
transfer of immediately available funds an amount equal to the sum of (A) the
amount of Mechanical Rig Net Proceeds and (B) interest accrued on the amount of
such Mechanical Rig Net Proceeds during the period between May 1, 2020 and the
Payment Date, which interest shall accrue at a rate of 15% per annum, compounded
quarterly, during the period beginning on May 1, 2020 and ending on December 31,
2020 and at a rate of 25% per annum, compounded quarterly, during any period
following December 31, 2020. ‘Change of Control Transaction’ shall have the
meaning ascribed to such term in that certain Amended and Restated Stockholders’
Agreement of Parent, dated as of October 1, 2018.”

 

  2.

Parent hereby represents and warrants to Representative that its good faith
determination of the amount of Mechanical Rig Net Proceeds is equal to
$2,901,931.97, a reasonably detailed backup calculation of which has been
provided by Parent to Representative. On the basis of such representation by
Parent, Representative and the Company each hereby agree to such determination
of the amount of Mechanical Rig Net Proceeds.

 

  3.

Each of Parent and the Company acknowledge the change of addresses for purposes
of notices under the Agreement and the Note Conversion Agreement as set forth
above.

 

  4.

Simultaneously with the execution of this letter agreement, Parent shall pay to
Member’s Representative by wire transfer of immediately available funds an
amount equal to $15,000 to an account or accounts designated by Member’s
Representative to Parent in writing in consideration for certain fees and
expenses of Member’s Representative in respect of this letter agreement.

 

  5.

THIS LETTER AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAWS OR PRINCIPLES THAT MIGHT REFER THE GOVERNANCE OR CONSTRUCTION OF THIS
LETTER AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

  6.

This letter agreement may be executed by PDF signatures by any party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required. This letter agreement may be
executed in one or more counterparts, each of which, when executed, shall be
deemed to be an original and all of which together shall constitute one and the
same document.



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have executed this letter agreement as of
the date first written above.

 

MSD Credit Opportunity Master Fund, L.P., (solely in its capacity as Members’
Representative under the Agreement and Representative under the Note Conversion
Agreement) By:   /s/ Marcello Liguori Name:   Marcello Liguori Title:  
Authorized Signatory

 

Independence Contract Drilling, Inc. By:   /s/ Philip A. Choyce Name:   Philip
A. Choyce Title:   Executive Vice President and Chief Financial Officer

 

Sidewinder Drilling, LLC By:   /s/ J. Anthony Gallegos, Jr. Name:   J. Anthony
Gallegos, Jr. Title:   Chief Executive Officer

Morgan Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178-0060

Attention: Jonathan D. Morris

Andrew L. Milano

Email: jonathan.morris@morganlewis.com; andrew.milano@morganlewis.com

Sidley Austin LLP

1000 Louisiana Street, Suite 5900

Houston, TX 77002

Attention: David C. Buck

Email: dbuck@sidley.com